DETAILED ACTION
The application has been made of the record and currently claims 1 - 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1762568, filed on 12/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018 has been accepted and is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastro (U.S. Patent No. 5,261,633).
	Claim 1, Mastro discloses:
A device for securing a pipe to a structure, comprising:
at least one ring  (see annotated Fig. 8) configured to encircle the pipe in such a way that the ring and the pipe are immobile or near-immobile relative to one another in a plane transverse to the pipe when the ring is assembled on the pipe (see annotated Fig. 8);
and at least one securing system comprising a body having a first contact face (see annotated Fig. 8) configured to be pressed firmly against and secured to a surface of the structure, wherein the securing system and the ring are distinct and rigid,
and wherein the securing system comprises at least one groove (considered as 31 in annotated Fig. 8) in which the ring is housed, said groove being configured to allow the securing system to slide with respect to the ring in a direction of sliding (see annotated Fig. 8) along the ring, the securing system and the ring being immobile or near-immobile relative to one another in a plane perpendicular to the direction of sliding (Col. 5, Lines 23-26).

Claim 2, Mastro discloses:
The device for securing a pipe according to claim 1, wherein the groove (31) is positioned on a second face of the body and extends between third and fourth end faces (see annotated Fig. 8) substantially perpendicular to the direction of sliding (see annotated Fig. 8), and wherein the groove and the direction of sliding are curved and have the same radius of curvature as the ring (see annotated Fig. 8).

6, Mastro discloses:
The device for securing a pipe according to claim 2, wherein the body comprises fifth and sixth lateral faces (see annotated Fig. 8 below) cut away in such a way that the first, second, third and fourth faces are connected by a web (see annotated Fig. 8 below) parallel to the direction of sliding (it appears that the plane of the web is parallel to the direction of sliding as shown in annotated Fig. 8 below).

Claim 7, Mastro discloses:
The device for securing a pipe according to claim 1, wherein the ring is made in two parts configured to be assembled with one another (see Col. 2, Lines 11-15).  

    PNG
    media_image1.png
    759
    538
    media_image1.png
    Greyscale


s 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opperthauser (U.S. PGPub No. 2002/0108662).
Claim 1, Opperthauser discloses:
A device for securing a pipe to a structure, comprising:
at least one ring (see Figs. 1 - 4) configured to encircle the pipe in such a way that the ring and the pipe are immobile or near-immobile relative to one another in a plane transverse to the pipe when the ring is assembled on the pipe (see Fig. 1 where it is interpreted that once the ring is affixed to the pipe, it will only move in the longitudinal direction of the pipe);
and at least one securing system (considered as 48 in Fig. 3) comprising a body having a first contact face (see annotated Fig. 8) configured to be pressed firmly against and secured to a surface of the structure (see annotated Fig. 3 below; see Col. 3, paragraph 0027, Lines 8 – 10), wherein the securing system and the ring are distinct and rigid,
and wherein the securing system comprises at least one groove (see annotated Fig. 3 below) in which the ring is housed (see 46 in Fig, 3 where a part of the ring is housed in the groove), said groove being configured to allow the securing system to slide with respect to the ring in a direction of sliding (it is interpreted that the securing system will slide rectilinear along the outer surface of the ring) along the ring, the securing system and the ring being immobile or near-immobile relative to one another in a plane perpendicular to the direction of sliding (it appears that the ring and the securing system would be immobile to one another in a direction perpendicular to the direction of sliding).

Claim 7, Opperthauser discloses:
The device for securing a pipe according to claim 1, wherein the ring is made in two parts configured to be assembled with one another (see Fig. 4).  

Claim 10, Opperthauser discloses:
The device for securing a pipe according to claim 1, wherein the securing device comprises a retaining device for holding insulation on the pipe, and comprising: 
an inner ring (see annotated Fig.4), configured to fit onto the pipe, the inner ring having an inside diameter substantially equal to the outside diameter of the pipe, 
an outer ring (see annotated Fig. 4), coaxial with the inner ring, on which the securing system is assembled, 
a transverse web (see annotated Fig. 4) connecting the inner and outer rings, the inner and outer rings and the web being arranged in such a way that the retaining device has an I-section in a longitudinal plane (see Figs. 1,2, and 4).


    PNG
    media_image2.png
    803
    610
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of the record but not relied upon is considered pertinent to applicants disclosure. 
Larsson (U.S. Patent No. 9,534,706) teaches a securing system and a ring, wherein the securing system slides in a direction of sliding along the ring and has a groove in which the ring is housed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679